Citation Nr: 0200119	
Decision Date: 01/04/02    Archive Date: 01/11/02

DOCKET NO.  01-05 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to compensation benefits for additional 
disability of the eyes, specifically, proliferative diabetic 
retinopathy (claimed as eye condition) pursuant to the 
provisions of 38 U.S.C.A. § 1151 (West 1991 & Supp. 2001), as 
secondary to treatment at a VA medical facility from January 
1994 to February 1994.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse





ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran served on active duty from February 1961 to 
February 1969.

The current appeal arose from a January 2001 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Houston, Texas.

The RO denied the veteran's claim of entitlement to 
compensation benefits for proliferative diabetic retinopathy 
(claimed as eye condition) pursuant to the provisions of 38 
U.S.C.A. § 1151 as secondary to surgery and treatment at a VA 
Medical Center VAMC) from January 1994 to February 1994.  The 
veteran filed a timely notice of disagreement and perfected a 
substantive appeal.

In October 2001, the veteran and his spouse testified at a 
videoconference hearing over which the undersigned Board 
Member presided, a transcript of which has been associated 
with the claims file.

The case is now before the Board for appellate review. 


FINDING OF FACT

There is no competent medical evidence that the veteran has 
additional disability of the eyes, specifically, 
proliferative diabetic retinopathy, as secondary to treatment 
at a VA medical facility from January 1994 to February 1994.


CONCLUSION OF LAW

The criteria for compensation benefits for additional 
disability of the eyes, specifically, proliferative diabetic 
retinopathy pursuant to the provisions of 38 U.S.C.A. § 1151 
as secondary to treatment at a VA medical facility from 
January 1994 to February 1994, have not been met.  38 
U.S.C.A. §§§ 1151, 5107 (West 1991 & Supp. 2001); 38 C.F.R. § 
3.358 (2001). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The evidence received from VAMC Houston shows that at his 
admission on January 23, 1994; the veteran noted that he used 
Timoptid/timolol maleate drops in each eye twice per day.  
Doctor's orders show that Timoptid drops were to be placed in 
the right eye twice a day.  Treatment records dated January 
23, 1994, show that the drops were placed in his right eye at 
9 a.m. and 5 p.m. on that day.  Subsequent records do not 
show that the drops were given. 

The hospital treatment records from the VA Medical Center in 
Houston, Texas, for the period of January 23, 1994, to 
February 8, 1994, show that the veteran presented with a 
history of uncontrolled diabetes mellitus, and with current 
flu-like symptoms and a sore throat.  He was admitted to the 
hospital for presumed upper respiratory tract infection and 
hyperglycemia for which he was admitted for better control of 
blood sugars.  He was placed on the following regimen of 
insulin:  NPH 25 units subcu q.a.m. and 15 units subcu 
q.p.m., and he was placed on 5 units of regular in the 
morning.  He also was placed on a stringent sliding scale.  
He was placed on a 4 g sodium diet with low cholesterol and 
diabetic in nature.  He was also given IV fluids of 0.9% 
saline at 75 cc an hour with 20 mEq KCL.  The veteran also 
was started on no antibiotics at that time.  He also received 
a Pneumovax and an influenza vaccination, and placed on 
captopril 25 mg t.i.d.

The veteran was found to spike a temperature on the 27th and 
urine cultures and blood cultures were sent.  He was started 
on Unasyn at 1.5 g IV q.6h.  The blood cultures were shown to 
grow Staphylococcus aureus, not methicillin resistant, and he 
at that time was switched over to vanconycin.  The urine 
culture showed no growth and at the time the white count did 
not increase.  The repeat chest X-ray showed bilateral 
infiltrates with a possible effusion on the right side, 
approximately 200 cc in nature.  A lateral decubitus was done 
and the fluid did layer out.

The veteran underwent a thoracentesis on February 6, 1994, to 
rule out empyema. The procedure determined that there was no 
evidence of empyema.  He was worked up for his anemia and 
found to have a ferritin of 763 on February 7, 1994.   He was 
discharged in good condition with the following H&H of 8.7 
and 27.2, in stable condition with no symptoms of anemia and 
thought to be iron deficient.  He was placed on iron.  The 
discharge medications were: Bactrim DS b.i.d. for 14 days,  
NPH 25 units in the a.m. and 10 units in the p.m., captopril 
37.5 mg q. 12h.  He was directed to follow the usual low 
sodium, low salt diabetic diet.

Records from the Harris County Hospital District show that 
the veteran also underwent Laser Photocoagulation of the 
retina using laser light energy to treat the retina in an 
attempt to preserve or improve central visual acuity in June 
1994.  

Records from the Harris County Hospital District dated in 
November 1999, show that the veteran continued to use 
Timoptic drops twice per day.  Other outpatient treatment 
record dated in 1994, 1995, 1996, and 1997 also show that the 
veteran was using Timoptic.

In August 2000 the veteran filed a claim of entitlement to 
compensation benefits pursuant to the criteria of 38 U.S.C.A. 
§ 1151.

In October 2001, the veteran and his spouse testified at a 
videoconference hearing over which the undersigned Board 
Member presided.  The veteran asserted that he was 
hospitalized at the VA Medical Center in Houston in 1994 for 
diabetes.  

It was a situation where he had a condition with his eyes, 
and wherein he had been in the process of losing his eye 
sight.  He noted that he had already had proliferative 
diabetic retinopathy at the time of his hospitalization, and 
that he had been treated for this on a regular basis by a 
physician in Harris County.  He indicated that his physician 
had prescribed him to take certain eye drops twice a day, and 
that he had been told that if he did not take the drops, 
there was a possibility that he would lose his sight.  
However, he indicated that the physician did not tell him the 
length of time that he could go without the absence of the 
drops before this would happen.  The veteran asserted that 
while hospitalized at the VA Medical Center in 1994 for 
sixteen days, he was not given those drops twice a day as 
prescribed by the doctor.

The veteran asserted that before that time, his vision was 
pretty good.  He stated that during the times that he was not 
given drops, his vision was manifested by a color pattern 
like burgundy to yellow in his right eye, and he would begin 
to lose vision and not see properly.  He stated that he was 
told that the color patterns were the result of not getting 
the drops as they were prescribed, which could cause pressure 
in his eye and cause loss of sight.  The veteran said that 
the fact that he was not given drops, his eyesight began to 
become progressively worse than it was when he went in.  He 
felt that it worsened much quicker than it would have 
otherwise.  The veteran did state that no physician or 
ophthalmologist, either VA or private, had ever expressed an 
opinion to him that that the VA hospitalization in January 
1994 caused the worsening of his vision.

The veteran's spouse added that they were having trouble 
paying bills, and that she was having difficulty caring for 
the veteran due to her advancing age.


Criteria

Initially, the Board notes that during the pendency of this 
appeal pertinent laws and regulations related to claims filed 
pursuant to the provisions of 38 U.S.C.A. § 1151 were 
revised.

Formerly, 38 U.S.C.A. § 1151 provided that "[w]here any 
veteran suffers an injury or an aggravation of an injury, as 
a result of hospitalization, medical or surgical treatment, 
or the pursuit of a course of vocational 
rehabilitation...awarded under any of the laws administered 
by the Secretary, or as the result of having submitted to an 
examination under any such law, and not the result of such 
veteran's own willful misconduct, and such injury or 
aggravation results in additional disability to or the death 
of such veteran, disability or death compensation...shall be 
awarded in the same manner as if such disability, aggravation 
or death were service-connected." 38 U.S.C.A. § 1151 (West 
1991 & Supp. 2001).

In 1991, the United States Court of Appeals for Veterans 
Claims (Court) invalidated 38 C.F.R. § 3.358(a)(3), a portion 
of the regulation utilized in deciding claims under 38 
U.S.C.A. § 1151.  Gardner v. Derwinski, 1 Vet. App. 584 
(1991).  Aff'd Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 
1993); aff'd Brown v. Gardner, 513 U.S. 115, 115 S. Ct. 552 
(1994).

The United States Supreme Court (Supreme Court) in affirming 
the Court's decision held that the statutory language of 38 
U.S.C.A. § 1151 simply required a causal connection between 
VA hospitalization and additional disability, and that there 
need be no identification of "fault" on the part of VA.  See 
Brown, supra.

The provisions of 38 C.F.R. § 3.358(c)(3) (1994), formerly 
required that in order for compensation to be payable under § 
1151, there must be a showing that the additional disability 
was the result of carelessness, negligence, lack of proper 
skill, error in judgment, or similar instances of indicated 
fault on the part of VA.

In March 1995 VA published amended regulations to conform to 
the Supreme Court decision.  The revised provisions of 38 
C.F.R. § 3.358 state that where it is determined that there 
is additional disability resulting from a disease or injury 
or an aggravation of an existing disease or injury suffered 
as a result of hospitalization or medical treatment, 
compensation will be payable for such additional disability.  
38 C.F.R. § 3.358.

In particular, the amended regulation, 38 C.F.R. § 
3.358(c)(3), now provides: Compensation is not payable for 
the necessary consequences of medical or surgical treatment 
or examination properly administered with the express or 
implied consent of the veteran, or, in appropriate cases, the 
veteran's representative. 'Necessary Consequences' are those 
which are certain to result from, or were intended to result 
from, the examination or medical or surgical treatment 
administered.  Consequences otherwise certain or intended to 
result from a treatment will not be considered uncertain or 
unintended solely because it had not been determined at the 
time consent was given whether that treatment would in fact 
be administered.

Subsequently, the provisions of 38 U.S.C.A. § 1151 were 
amended, effective October 1, 1997, to include the 
requirement of fault, requiring that additional disability be 
the result of carelessness, negligence, lack of proper skill, 
error in judgment or similar fault on the part of VA in 
furnishing care, or an event not reasonably foreseeable.  See 
38 U.S.C.A. § 1151 (West 1991 & Supp. 2001). However, in a 
precedent opinion, the VA Office of the General Counsel held 
that all claims for benefits under 38 U.S.C.A. § 1151, filed 
before October 1, 1997, must be adjudicated under the code 
provisions as they existed prior to that date.  See 
VAOPGCPREC 40-97.

The Court has held that in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Similarly, a claim for 38 U.S.C.A. § 1151 benefits must be 
supported by medical evidence of a current disability and 
medical evidence that the current disability resulted from VA 
hospitalization, medical examination, or treatment.

Although claims for 38 U.S.C.A. § 1151 benefits are not based 
upon actual service connection, there are similarities in 
their adjudication.  Boeck v. Brown, 6 Vet. App. 14, 16-17 
(1993).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  Where there is an appropriate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C. § 5107  
(West 1991 & Supp. 2001).


Analysis

Duty to Assist

The Board initially notes that there has been a significant 
change in the law during 
the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supercedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well-grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet filed as of that date. 38 
U.S.C.A. § 5107 (West Supp. 2001).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2001.  38 C.F.R. § 3.159 
(West Supp. 2001).

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
and expanded provisions pertaining to the duty to notify), 
and is therefore more favorable to the veteran.  Therefore, 
the amended duty to assist law applies.  Id.

The Board notes that the duty to assist has been satisfied in 
this instance.  The RO has made reasonable efforts to obtain 
evidence necessary to substantiate the veteran's claim, 
including any relevant records adequately identified by him 
as well as authorized by him to be obtained.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); see also McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 
344 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).

The Board notes that when the veteran filed his claim he 
indicated treatment from various private and VA medical 
physicians and facilities.  The RO attempted to obtain the 
designated records from the respective facilities and secured 
those that were still then available.  The RO has obtained 
and incorporated into the record private medical records 
designated by the veteran.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible under the circumstances; no further assistance to 
the appellant in developing the facts pertinent to his claim 
is required to comply with the duty to assist him as mandated 
by the VCAA.  38 U.S.C.A. § 5103A (West Supp. 2001)

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed since the statement of the case was 
issued to the veteran.  In this case, the Board finds that 
the veteran is not prejudiced by its consideration of his 
claim pursuant to this new law.  As set forth above, VA has 
already met all obligations to the veteran under this new 
law.

The record shows that the RO has informed the veteran of the 
evidence needed to substantiate his claim through issuance of 
a rating decision, statement of the case, and associated 
correspondence.  

In this regard, the veteran has been given the opportunity to 
direct the attention of the RO to evidence which he believes 
is supportive of his claim, and the RO, as noted above, has 
expanded the record accordingly by obtaining and associating 
with the claims file any additional evidence mentioned by the 
veteran.  There is no known additional evidence claimed by 
the veteran to exist which would substantiate his claim.

Moreover, the veteran himself has been offered the 
opportunity to submit evidence and argument on the merits of 
the issue on appeal, and has done so.  He also was afforded 
the opportunity to present testimony at a personal 
videoconference hearing before the undersigned Member of the 
Board, and a copy of the transcript has been associated with 
the rebuilt claims folder.  

In view of the foregoing, the Board finds that the veteran 
will not be prejudiced by its actions and that a remand of 
the veteran's claim to the RO for adjudication under the new 
law would only serve to further delay resolution of his 
claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.


38 U.S.C.A. § 1151

As to the claim for compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for additional disability of 
the eyes as secondary to VA treatment from January 1994 to 
February 1994, where it is determined that there is 
additional disability resulting from VA treatment, 
compensation will be payable in the same manner as if such 
disability were service-connected.  38 U.S.C.A. § 1151; 38 
C.F.R. § 3.358.

The Board reiterates the three basic requirements for 
prevailing on a claim for service connection, or in this 
case, compensation benefits pursuant to the provisions of 38 
U.S.C.A. § 1151, (1) medical evidence of a current 
disability; (2) medical or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service injury or disease and a current 
disability.  See Hickson, supra.

After a careful review of the evidence of record, the Board 
is of the opinion that the evidentiary record does not 
support the veteran's claim of entitlement to compensation 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for 
additional disability of the eyes, specifically, 
proliferative diabetic retinopathy, claimed as secondary to 
VA treatment in January 1994 and February 1994.

In this regard, the Board notes that the defective visual 
acuity of the veteran's eyes has been determined by competent 
medical authority to derive its origin from his diabetes 
mellitus.  The record is clear in showing this and the 
veteran has acknowledged in his testimony that he already had 
proliferative diabetic retinopathy at the time of the 1994 VA 
treatment.  

The veteran has asserted that before the VA treatment, his 
vision was pretty good, but the fact that he was not given 
drops of Timoptic during his sixteen day hospital stay 
resulted in an accelerated loss of vision in his eyes.  The 
veteran, however, has stated that no physician or 
ophthalmologist, either VA or private, had ever expressed an 
opinion to him that that the VA hospitalization caused the 
worsening of his vision, and he has not provided evidence to 
support his assertion.

The Board's application of the pertinent governing criteria 
referable to claims for compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 does not permit a favorable 
determination in the veteran's case.  While the veteran has 
consistently argued that he incurred additional disability as 
a result of the January 1994 through February 1994 VA 
treatment, as a lay person he is not competent to offer 
evidence that requires medical knowledge as to diagnosis or 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  The veteran has not provided evidence from a 
competent authority that his proliferative diabetic 
retinopathy or decreased visual acuity is the result of 
treatment at a VA medical facility.

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran suffered additional disability of the eyes, in the 
form of proliferative diabetic retinopathy, pursuant to the 
provisions of 38 U.S.C.A. § 1151 as secondary to the VA 
treatment.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

In the case at hand, the issue of whether VA hospitalization, 
medical or surgical treatment, or examination caused 
additional disability requires competent medical evidence.  
In the absence of competent medical evidence, the Board must 
deny the veteran's claim.

In light of the above, the Board concludes that a 
preponderance of the evidence is against the veteran's claim, 
and the evidence is not so evenly balanced as to require 
application of the benefit of the doubt in favor of the 
veteran.  Gilbert, 1 Vet. App. at 56.  

For these reasons, the Board finds that the evidence of 
record does not establish entitlement to compensation 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151.

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen this claim.  See Graves v. Brown, 8 
Vet. App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77- 
78 (1995); McKnight, 131 F.3d at 1483; Epps, 126 F.3d at 
1464.


ORDER

Entitlement to compensation benefits for additional 
disability of the eyes, specifically, proliferative diabetic 
retinopathy (claimed as eye condition) pursuant to the 
provisions of 38 U.S.C.A. § 1151, as secondary to treatment 
at a VA medical facility from January 1994 to February 1994 
is denied.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals



 

